DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukihara et al. (US 2002/0096650 A1).
Regarding claim 1, Tsukihara et al. teaches a particle acceleration system (see Abstract and Fig. 7) comprising: 
an ion source (44) that generates an ion (implanting ion, see Abstract); 
an accelerator (not shown a device for post acceleration on the downstream side from 39, see para [0053]) that accelerates the ion; and 

wherein an attachment angle and an attachment position of the ion source with respect to the transporting unit are able to be adjusted (positional relationship  between the ion source and the extraction electrode is changed for obtaining ion beam current in a low energy using the gap, side and tilt axis, see para [0032] - [0035]) according to a species of the ion (selecting position for a desired ion specie for implanting by adjusting ion beam path where Fig. 5B shows different curvature for different level energy level, see para [0026]), so as to adjust a passage of the ion in the transporting unit.
Regarding claim 3, Tsukihara et al. teaches the particle acceleration system according to claim 1, further comprising: 
a supporting unit (46a) that supports the ion source, wherein the supporting unit is capable of adjusting the attachment angle (GAP AXIS, SIDE AXIS, TILT AXIS) by rotating the ion source with respect to the transporting unit (tilting 44 is a rotational motion in reference to the tilting axis) and is capable of adjusting the attachment position of the ion source in a direction intersecting a transport direction of the ion in the transporting unit (SIDE AXIS movement is intersecting with ION BEAM direction, as shown in Fig. 7).
Regarding claim 4, Tsukihara et al. teaches an adjustment method of a particle acceleration system (see Abstract and Fig. 7) including: 
an ion source (44) that generates an ion (implanting ion, see Abstract); 

a transporting unit (unit comprising 42, 30, 37, 39) that transports the ion from the ion source to the accelerator, the accelerator being provided outside the transporting unit (accelerator not shown as being outside of 39), the adjustment method comprising:
adjusting an attachment angle and an attachment position of the ion source for attaching the ion source to the transporting unit (positional relationship  between the ion source and the extraction electrode is changed for obtaining ion beam current in a low energy using the gap, side and tilt axis, see para [0032] - [0035]) according to a species of the ion (selecting position for a desired ion specie for implanting by adjusting ion beam path where Fig. 5B shows different curvature for different level energy level, see para [0026]), so as to adjust a passage of the ion in the transporting unit.
Regarding claim 6, Tsukihara et al. teaches the particle acceleration system according to claim 1, wherein the ion source is capable of generating a plurality of species of ions (ion source 44 generates ions in different energy levels where a desired specie is selected for implantation, see Abstract and para  [0026]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukihara et al..
Regarding claim 2, Tsukihara et al. teaches the particle acceleration system according to claim 1, further comprising: a supporting unit (46a being multi axis driving mechanism) that supports the ion source (44)
  but does not teach the specific of the  supporting unit being detachable with respect to the ion source.
However, making the supporting unit (46a) detachable for the purpose of making portable is obvious to a person ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the supporting unit (46a) being detachable, which would make the system portable or movable without producing any new and unexpected result.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  one of ordinary skill in the art would not have been motivated to modify the teaching of Arai et al. and/or Tsukihara et al. to further includes, among other things, and the specific of the particle acceleration system wherein the ion source includes an electrode that supplies electrons, a deflection magnet that generates a magnetic field so as to lock the electrons, and a flow passage so as to introduce a gas molecule capable of colliding with the electrons so that the ion is generated (claim 5).

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 filed 12/21/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JAESCHKE et al. (US 2018/0269053 A1) discloses a control system for controlling a magnet of a magnetic sector mass spectrometer.
AOKI et al. (US 2017/0318657 A1) discloses an accelerator including a circular vacuum container.
Eisner (US 2016/0189913 A1) discloses a combined scanning and focusing magnet for an ion implantation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844